Opinion by
Oliver, P. J.
At the trial it was stipulated that the facts and circumstances surrounding the making of the entry are similar in all material respects to the facts involved in Abstract 51672, which record is incorporated herein. It was held that the entry of the merchandisé at a less value than that found on final appraisement was without any intention to defraud the revenue of the United States or conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.